HYDE, P. J.
(concurring). — I concur in the rulings made herein as applied to the facts of this case and think no other result could have been reached on what was before the Court. However, I do not want to be committed to the view that if there were no issues as -to ownership of assets, no claims and no possible liabilities, then a judgment of dissolution would be required on the sole ground of failure to transact business for a period of one year. It seems to me that there might be circumstances uhder which even though that had occurred, the company should not necessarily be dissolved. (For example, it might be proper to allow it to commence business again.) I think the result herein is correct, not solely on the basis of what was before the trial court on the motions for judgment on the pleadings between some of the parties, but because intervenors’ pleadings showed there was a dispute as to ownership of assets which could only be determined in a dissolution proceeding; and also because it was not desired that there be any resumption of the insurance business by the companies involved herein. When the intervenors were permitted to come in, they became just as much parties to the suit as anyone else. (See Sec. 507.090 RSMo 1949, VAMS; 39 Am. Jur. 928, See. 55; 67 C. J. S. 1009, Sec’s. 69-70.) They were permitted to and did assert a claim to the assets involved and I do not see how any admissions by another *287party or by all other parties (by motion for judgment on the pleadings or otherwise) could take that fact out of the case. Certainly, after the intervention, there was a controversy over who owned the assets of an insurance company that was permanently going out of business; and, therefore, the only action the court could properly take was to enter a judgment of dissolution and proceed to determine, in accordance with the prescribed statutory procedure, the question of who was entitled to distribution of these assets.